DETAILED ACTION
This office action response to the communication filed on 08/11/2022. 
Claims 1, 4-6, 8-11, 14-16, and 18-24 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 11 August, 2022.  Claims 1, 4, 5, 10, 11, 14, 15,and 20 have been amended.  Claims 2-3, 7, 12-13, and 17 have been withdrawn from consideration.  Claims 1, 4-6, 8-11, 14-16, and 18-24 are pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 11 and 15 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10-11, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (U.S. Patent Application Publication No. 2019/0222291), (“D1”, hereinafter), and in view of Chiba (U.S. Patent Application Publication No. 2018/0288826), (“D2”, hereinafter).
As per Claim 1, D1 discloses a communication method ([see, [0010, 0124], and Fig. 2, the method disclosed]), comprising: 
sending, by a centralized unit (CU) of a base station to a distributed unit (DU) of the base station ([see, [0015, 0123], and Fig. 1, splitting the functions between the CU and the DU of the eNB]), a user equipment (UE) context modification request ([see, [0021], the central unit transmitting a bearer setup request message for the UE to the distributed unit]), 
D1 doesn’t appear explicitly disclose: the UE context modification request comprises a full configuration indication configured to trigger the DU to generate a cell group configuration based on performing a full configuration of radio resources; and 
receiving, by the CU from the DU, the cell group configuration generated based on performing the full configuration of the radio resources.  
However, D2 discloses the UE context modification request comprises a full configuration indication configured to trigger the DU to generate a cell group configuration based on performing a full configuration of radio resources ([see, [0056], and Fig. 3, the SeNB may send a Modification Request, which may include the SCG-Configuration (e.g., new radio resource configuration of SCG, a.k.a. SCG-Config), as part of the container]); and 
receiving, by the CU from the DU, the cell group configuration generated based on performing the full configuration of the radio resources ([see, [0067-0069], and Fig, 53, receiving the cell group configuration based on the radio resources RCC Reconfiguration Complete message to the MeNB}).   
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the cell group configuration results improve spectral efficiency in networks allowing carriers to provide more data and voice services over a given bandwidth (D2, ¶ [0004]).
As per Claim 4, D1 and D2 disclose the communication method according to claim 1, and D1 further disclose wherein the CU and the DU are comprised in one base station, the DU is configured with a radio link control (RLC) layer function, a media access control (MAC) layer function, and a physical (PHY) layer function, and the CU is configured with a radio resource control (RRC) layer function, a service data adaptation protocol (SDAP) layer function, and a packet data convergence protocol (PDCP) layer function ([see, [0123], and Fig.1, eNB may split the functions between the CU and the DU,  packet data convergence protocol and radio link control (RLC) functions of the user plane are implemented on the CU, media access control (MAC) and physical layer (PHY) are implemented on the DU, and he PDCP function and some RLC functions are implemented on the CU]). 
As per Claim 5, D1 discloses a communication method, comprising: 
receiving, by a distributed unit (DU) of a base station ([see, [0015, 0123], and Fig. 1, the DU of the eNB]), a user equipment (UE) context modification request from a centralized unit (CU) of the base station, wherein the UE context modification request comprises a full configuration indication ([see, [0021, 0029], the central unit transmitting a bearer setup request message for the UE to the distributed unit, the bearer setup request message comprises configurations corresponding to the bearer set up]). 
D2 doesn’t appear explicitly disclose: 
generating, by the DU and in response to the full configuration indication, a cell group configuration based on performing a full configuration of radio resources; and sending, by the DU to the CU, the cell group configuration or a notification notifying that the DU has performed the full configuration of the radio resources.  
However, D2 discloses generating, by the DU and in response to the full configuration indication, a cell group configuration based on performing a full configuration of radio resources  ([see, [0067-0069], and Fig, 53, receiving the cell ([see, [0056], and Fig. 3, the SeNB may send a Modification Request, which may include the SCG-Configuration (e.g., new radio resource configuration of SCG, a.k.a. SCG-Config)]); and 
sending, by the DU to the CU, the cell group configuration or a notification notifying that the DU has performed the full configuration of the radio resources ([see, [0067-0069], and Fig, 53, receiving the cell group configuration based on the radio resources RCC Reconfiguration Complete message to the MeNB]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the cell group configuration results improve spectral efficiency in networks allowing carriers to provide more data and voice services over a given bandwidth (D2, ¶ [0004]).
As per Claim 10, D1 and D2 disclose the communication method according to claim 5, and D1 further discloses wherein the DU and the CU are comprised in one base station ([see, [0123], and Fig.1, eNB may split the functions between the CU and the DU]), the DU comprises: a RLC layer function, a MAC layer function, and a PHY layer function ([see, [0123], and Fig.1, packet data convergence protocol and radio link control (RLC) functions, media access control (MAC) and physical layer (PHY) are implemented on the DU]), and
and the CU comprises: a RRC layer function, a SDAP layer function, and a PDCP layer function ([see, [0123], and Fig.1, the RRC function is implemented on the CU (not shown), the PDCP function and some RLC functions are implemented on the CU]).
As per Claim 11, D1 discloses a communication apparatus ([see, Fig. 1, eNB]), 
wherein the communication apparatus is a centralized unit (CU) of a base station ([see, [0015, 0123], and Fig. 1, splitting the functions between the CU and the DU of the eNB]), comprising: 
at least one processor ([see, [0391], a processor]); and 
a memory storing computer-executable instructions for execution by the at least one processor to perform operations ([see, [0391], a memory device with a processor]) comprising: 
sending , to a distributed unit (DU) of the base station ([see, [0015, 0123], and Fig. 1, splitting the functions between the CU and the DU of the eNB]), a user equipment (UE) context modification request ([see, [0021], the central unit transmitting a bearer setup request message for the UE to the distributed unit]).
D1 doesn’t appear explicitly disclose: wherein the UE context modification request comprises configuration indication configured to trigger the DU to generate a cell group configuration based on performing a full configuration of radio resources; and receiving, by the CU from the DU, the cell group configuration generated based on performing the full configuration of the radio resources.  
However, D2 discloses wherein the UE context modification request comprises configuration indication configured to trigger the DU to generate a cell group configuration based on performing a full configuration of radio resources ([see, [0056], and Fig. 3, the SeNB may send a Modification Request, which may include the SCG-Configuration (e.g., new radio resource configuration of SCG, a.k.a. SCG-Config), as part of the container]); and 
receiving, by the CU from the DU, the cell group configuration generated based on performing the full configuration of the radio resources ([see, [0067-0069], and Fig, 53, receiving the cell group configuration based on the radio resources RCC Reconfiguration Complete message to the MeNB}).   
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the cell group configuration results improve spectral efficiency in networks allowing carriers to provide more data and voice services over a given bandwidth (D2, ¶ [0004]).
 As per Claim 14, D1 and D2 disclose the communication apparatus according to claim 11, and D1 further disclose wherein the CU and the DU are comprised in one base station, the DU is configured with a radio link control (RLC) layer function, a media access control (MAC) layer function, and a physical (PHY) layer function, and the CU is configured with a radio resource control (RRC) layer function, a service data adaptation protocol (SDAP) layer function, and a packet data convergence protocol (PDCP) layer function ([see, [0123], and Fig.1, eNB may split the functions between the CU and the DU,  packet data convergence protocol and radio link control (RLC) functions of the user plane are implemented on the CU, media access control (MAC) and physical layer (PHY) are implemented on the DU, and he PDCP function and some RLC functions are implemented on the CU]).
As per Claim 15, D1 discloses a communication apparatus ([see, Fig. 1, eNB]), 
wherein the communication apparatus is a distributed unit (DU) of a base station ([see, [0015, 0123], and Fig. 1, the DU of the eNB]), comprising: 
at least one processor ([see, [0391], a processor]); and 
a memory storing computer-executable instructions for execution by the at least one processor to perform operations ([see, [0391], a memory device with a processor]) comprising: 
receiving, a user equipment (UE) context modification request from a centralized unit (CU) of the base station, wherein the UE context modification request comprises a full configuration indication ([see, [0021, 0029], the central unit transmitting a bearer setup request message for the UE to the distributed unit, the bearer setup request message comprises configurations corresponding to the bearer set up]). 
D1 doesn’t appear explicitly disclose: generating, by the DU and in response to the full configuration indication, a cell group configuration based on performing a full configuration of radio resources; and sending, by the DU to the CU, the cell group configuration or a notification notifying that the DU has performed the full configuration of the radio resources.  
However, D2 discloses generating, by the DU and in response to the full configuration indication, a cell group configuration based on performing a full configuration of radio resources  ([see, [0067-0069], and Fig, 53, receiving the cell ([see, [0056], and Fig. 3, the SeNB may send a Modification Request, which may include the SCG-Configuration (e.g., new radio resource configuration of SCG, a.k.a. SCG-Config)]); and 
sending, by the DU to the CU, the cell group configuration or a notification notifying that the DU has performed the full configuration of the radio resources ([see, [0067-0069], and Fig, 53, receiving the cell group configuration based on the radio resources RCC Reconfiguration Complete message to the MeNB]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the cell group configuration results improve spectral efficiency in networks allowing carriers to provide more data and voice services over a given bandwidth (D2, ¶ [0004]).
  As per Claim 20, D1 and D2 disclose the communication apparatus according to claim 15, and D1 further discloses wherein the DU and the CU are comprised in one base station ([see, [0123], and Fig.1, eNB may split the functions between the CU and the DU]), the DU comprises: a RLC layer function, a MAC layer function, and a PHY layer function ([see, [0123], and Fig.1, packet data convergence protocol and radio link control (RLC) functions, media access control (MAC) and physical layer (PHY) are implemented on the DU]), and
and the CU comprises: a RRC layer function, a SDAP layer function, and a PDCP layer function ([see, [0123], and Fig.1, the RRC function is implemented on the CU (not shown), the PDCP function and some RLC functions are implemented on the CU]).

Claims 6, 16, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Wu et al. (U.S. Patent Application Publication No. 2018/0359800), (“D3”, hereinafter), having an earlier falling date of June 07, 2017 disclosures in provisional application 62/516662).
As per Claim 6, D1 doesn’t appear explicitly disclose: determining, by the DU, whether configuration information of a secondary cell group (SCG) is received from the CU; and wherein, the full configuration is performed to generate the cell group configuration in response to determining that the configuration information of the SCG is not received from the CU in a predetermined amount of time.
However, D3 further discloses further comprising: determining, by the DU, whether configuration information of a secondary cell group (SCG) is received from the CU ([see, e.g., wherein the first BS transmits a first RRC message to the UE, the first RRC message comprises the second SCG configuration, and also the second SCG configuration comprises a full configuration indication [0067-0068], and Fig. 6]); and 
wherein, the full configuration is performed to generate the cell group configuration in response to determining that the configuration information of the SCG is not received from the CU in a predetermined amount of time ([see, e.g., the second SCG configuration comprises a full configuration indication [0045-0046, 0067-0068], and Fig. 6]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide handling a secondary cell group configuration results improving the efficiency of the system and efficiently handling simultaneous communications (D3, ¶ [0089]).
As per Claim 16, D1 doesn’t appear explicitly disclose: determining, by the DU, whether configuration information of a secondary cell group (SCG) is received from the CU; and wherein, the full configuration is performed to generate the cell group configuration in response to determining that the configuration information of the SCG is not received from the CU in a predetermined amount of time.
However, D3 further discloses further comprising: determining, by the DU, whether configuration information of a secondary cell group (SCG) is received from the CU ([see, e.g., wherein the first BS transmits a first RRC message to the UE, the first RRC message comprises the second SCG configuration, and also the second SCG configuration comprises a full configuration indication [0067-0068], and Fig. 6]); and 
wherein, the full configuration is performed to generate the cell group configuration in response to determining that the configuration information of the SCG is not received from the CU in a predetermined amount of time ([see, e.g., the second SCG configuration comprises a full configuration indication [0045-0046, 0067-0068], and Fig. 6]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide handling a secondary cell group configuration results improving the efficiency of the system and efficiently handling simultaneous communications (D3, ¶ [0089]).
As per Claim 22, D1 doesn’t appear explicitly disclose: determining, by the DU, whether configuration information of a secondary cell group (SCG) is received from the CU; and wherein, the full configuration is performed to generate the cell group configuration in response to determining that the configuration information of the SCG is not received from the CU in a predetermined amount of time.
However, D3 further discloses further comprising: determining, by the DU, whether configuration information of a secondary cell group (SCG) is received from the CU ([see, e.g., wherein the first BS transmits a first RRC message to the UE, the first RRC message comprises the second SCG configuration, and also the second SCG configuration comprises a full configuration indication [0067-0068], and Fig. 6]); and 
wherein, the full configuration is performed to generate the cell group configuration in response to determining that the configuration information of the SCG is not received from the CU in a predetermined amount of time ([see, e.g., the second SCG configuration comprises a full configuration indication [0045-0046, 0067-0068], and Fig. 6]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide handling a secondary cell group configuration results improving the efficiency of the system and efficiently handling simultaneous communications (D3, ¶ [0089]).
As per Claim 24, D1 doesn’t appear explicitly disclose: determining, by the DU, whether configuration information of a secondary cell group (SCG) is received from the CU; and wherein, the full configuration is performed to generate the cell group configuration in response to determining that the configuration information of the SCG is not received from the CU in a predetermined amount of time.
However, D3 further discloses further comprising: determining, by the DU, whether configuration information of a secondary cell group (SCG) is received from the CU ([see, e.g., wherein the first BS transmits a first RRC message to the UE, the first RRC message comprises the second SCG configuration, and also the second SCG configuration comprises a full configuration indication [0067-0068], and Fig. 6]); and 
wherein, the full configuration is performed to generate the cell group configuration in response to determining that the configuration information of the SCG is not received from the CU in a predetermined amount of time ([see, e.g., the second SCG configuration comprises a full configuration indication [0045-0046, 0067-0068], and Fig. 6]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide handling a secondary cell group configuration results improving the efficiency of the system and efficiently handling simultaneous communications (D3, ¶ [0089]).

Claims 8-9, 18-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of  Park et al. (U.S. Patent Application Publication No. 2019/0098529), (“D4”, hereinafter), having an earlier falling date of Sep. 28, 2017 disclosures in provisional application 62/564720). 
As per Claim 8, D1 doesn’t appear explicitly disclose: wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node remains unchanged and is handed over from the source SN to a target SN.  
However, D4 discloses wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node remains unchanged and is handed over from the source SN to a target SN ([see, e.g., wherein the Secondary Cell Group (SCG) are configured, and the Secondary Cell Groups (SCGs) containing the serving cells of the secondary gNBs, and the master gNB may or may not change the content of the NR RRC configuration provided by the secondary gNB,  [0170-0173], and Fig. 6-7], see provisional page 12]). 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide lower layer functions of a gNB results increase connection reliability and resource utilization efficiency of wireless devices (D4, ¶ [0208]).
As per Claim 9, D1 doesn’t appear explicitly disclose: wherein the configuration information of the SCG comprises configuration information for at least one a service data adaptation protocol (SDAP) layer, a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, a media access control (MAC) layer, or a physical (PHY) layer.  
However, D4 discloses wherein the configuration information of the SCG comprises configuration information for at least one a service data adaptation protocol (SDAP) layer, a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, a media access control (MAC) layer, or a physical (PHY) layer ([see, e.g., the SCG is configured, there may be at least one SCG bearer or one split bearer, the RLC AM bearer may be configured for the split bearer  [0192], and Fig. 6-7], see provisional page 17]). 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide lower layer functions of a gNB results increase connection reliability and resource utilization efficiency of wireless devices (D4, ¶ [0208]).
As per Claim 18, D1 doesn’t appear explicitly disclose: wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node remains unchanged and is handed over from the source SN to a target SN.  
However, D4 discloses wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node remains unchanged and is handed over from the source SN to a target SN ([see, e.g., wherein the Secondary Cell Group (SCG) are configured, and the Secondary Cell Groups (SCGs) containing the serving cells of the secondary gNBs, and the master gNB may or may not change the content of the NR RRC configuration provided by the secondary gNB,  [0170-0173], and Fig. 6-7], see provisional page 12]). 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide lower layer functions of a gNB results increase connection reliability and resource utilization efficiency of wireless devices (D4, ¶ [0208]).
As per Claim 19,  D1 doesn’t appear explicitly disclose: wherein the configuration information of the SCG comprises configuration information for at least one a service data adaptation protocol (SDAP) layer, a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, a media access control (MAC) layer, or a physical (PHY) layer.  
However, D4 discloses wherein the configuration information of the SCG comprises configuration information for at least one a service data adaptation protocol (SDAP) layer, a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, a media access control (MAC) layer, or a physical (PHY) layer ([see, e.g., the SCG is configured, there may be at least one SCG bearer or one split bearer, the RLC AM bearer may be configured for the split bearer  [0192], and Fig. 6-7], see provisional page 17]). 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide lower layer functions of a gNB results increase connection reliability and resource utilization efficiency of wireless devices (D4, ¶ [0208]).
As per Claim 21, D1 and D2 disclose the method according to claim 6, and D1 doesn’t appear explicitly disclose: wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node and the source SN are changed.
However, D4 discloses wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node and the source SN are changed ([see, e.g., wherein the Secondary Cell Groups (SCGs) containing the serving cells of the secondary gNBs, PSCell may be changed with a SCG change, [0172, 0192], and Fig. 6-7], see provisional page 17]). 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide lower layer functions of a gNB results increase connection reliability and resource utilization efficiency of wireless devices (D4, ¶ [0208]).
As per Claim 23, D1 and D2 disclose the communication apparatus according to claim 16, and Byun doesn’t appear explicitly disclose: wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node and the source SN are changed.  
However, D4 discloses wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node and the source SN are changed ([see, e.g., wherein the Secondary Cell Group (SCG) are configured, and the Secondary Cell Groups (SCGs) containing the serving cells of the secondary gNBs, and the master gNB may or may not change the content of the NR RRC configuration provided by the secondary gNB,  [0170-0173], and Fig. 6-7], see provisional page 12]). 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide lower layer functions of a gNB results increase connection reliability and resource utilization efficiency of wireless devices (D4, ¶ [0208]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU D BELETE/
Examiner, Art Unit 2468     

					/SYED ALI/                                                      Primary Examiner, Art Unit 2468